DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 12-19 of Remarks, filed August 6, 2021, with respect to claim 1 and its depending claims have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) a multilayer ceramic capacitor comprising top and bottom surfaces opposing in the height direction, first and second end surfaces parallel to the lamination direction of first and second internal electrodes and facing in the length direction, and first and second side surfaces facing in the width direction. The first and second opposing internal electrodes having extended portions exposed at the bottom surface of the element body, forming first and second exposed portions that are connected to first and second external electrodes, respectively, on the bottom surface of the element body. The exposed portions of each of the first and second internal electrodes form a first and second outer shape that is at least substantially rectangular. A corner of the first outer shape that is closest to the first end surface and first side surface has a  curvature radius that is less than an corner of the first outer shape that is closest to the second end surface and first side surface.  A corner of the first outer shape that is closest to the first end surface and second side surface has a  curvature radius that is less than an corner of the first outer shape that is closest to the second end surface and second side surface. A corner of the second outer shape that is closest .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 








/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848